Citation Nr: 0515883	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for PTSD.  The case was before 
the Board in October 2002 at which time the Board conducted 
additional development of the claim pursuant to its authority 
existing under 38 C.F.R. § 19.9(a)(2).  Subsequently, the 
United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) allowing 
Board review of evidence not initially considered by the RO 
without obtaining a waiver of review from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Upon receipt of additional 
evidence, the Board remanded the case to the RO in October 
2003 for review of the evidence obtained by the Board.  An RO 
rating decision dated January 2004 increased the disability 
rating for PTSD to 30 percent effective to the date of claim.


FINDINGS OF FACT

The veteran's PTSD is primarily manifested by disturbances in 
mood, affect, and motivation with occasional suicidal 
thoughts, but absent impairment of speech, memory, judgment 
and thinking; his overall disability picture is more 
consistent with moderate impairment of psychological, social 
and occupational functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
PTSD.  Initially, the Board notes that it has reviewed all 
the evidence in the veteran's claims folder, which includes, 
but is not limited to: service medical records; VA 
examination reports dated March 1968, January 1982; May 1982, 
January 1984, January 1986, June 1998, April 1999 and 
February 2003; private medical records and statements from 
Drs. R.S. Boniface, Robert P. Reid, and David R. Warden as 
well as Robert B. Howat, Ed.S, LMFT; and statements and 
arguments presented by the veteran, [redacted], and the 
accredited representative in this case.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the dispositive issues of the claim.

The veteran served on active duty from December 1965 to 
December 1967.  He served in the Republic of Vietnam during 
the Vietnam Era wherein he was awarded a Purple Heart and 
Aircraft Crewman Badge.  Historically, a December 1981 letter 
from Dr. Boniface diagnosed his symptoms of severe 
depression, nightmares, ideation concerning death, reliving 
of Vietnam experiences and somatic complaints as a traumatic, 
severe neurosis related to his Vietnam experience.  A PTSD 
diagnosis was confirmed by VA examination in January 1982.  
By means of an RO rating decision dated April 1982, the RO 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent.

The veteran filed his claim for an increased rating for PTSD 
by means of a VA Form 21-4138 received February 24, 1999.  
Accompanying his claim, he attached a January 1999 statement 
from Robert B. Howat, Ed.S, LMFT, who practices in counseling 
and psychotherapy, relating his treatment of the veteran 
since May 1998 due to presenting symptoms of depression, 
night terrors, flashbacks, suspicion of authority and 
isolation from social situations.  The veteran was deemed 
unable to initiate and/or maintain healthy social 
relationships.  He had rage and angry outbursts which had 
been reduced with psychotropic medication and 
cognitive/behavioral therapy.  His prognosis for recovery of 
his many PTSD symptoms was deemed poor, and Mr. Howat 
believed that the veteran should be provided the maximum 
benefits for his PTSD disability.

The veteran also provided a statement from Dr. Warden of 
Kaysville Medical Center in Kaysville, Utah, which stated as 
follows:

[The veteran] was one of the men I took care of in 
Viet Nam while he served with the 187th Assault 
Helicopter Company.  Therefore, I have remained in 
contact with him for the past 31 years.

I have advised him to report to the Veterans 
Administration the injury to his neck, which was 
ignored.  Now I would like to report this letter 
in support of claim.

This patient is a very highly trained, highly 
experienced, combat helicopter crewman, whose 
skills have been so ingrained that he has not been 
able to function outside the combat environment 
successfully.
?	Anger, aggression, rage and violence are 
demonstrated in the workplace when this 
becomes his battlefield.  Any assumed insult, 
as to his being a Vietnam veteran, becomes an 
igniter of combat fervor, which in a civilian 
setting is homicidal.
?	Involved heavily in his behavior is his 
inability to cope with authority figures who 
have not earned their right to have 
jurisdiction over him.  He therefore acts in 
appropriately with law enforcement persons, 
bosses, store clerks, etc.
?	His training and experience, as combat 
crewman deludes him to being unable to deal 
with time, place, and social setting 
appropriately.  Therefore, he is permanently 
disoriented as to living productively.  His 
is a classical example of a Don Quixote 
syndrome!
?	Longstanding problems with memory loss, 
insomnia, combat flashbacks, have made 
regular hours of function impossible and have 
interfered with maintaining employment.  
Sleep deprivation, hypervigilance, social 
exclusion, hygienic neglect, all are 
associated with severe instability of 
function.  Therefore, he is a worrisome 
threat of injuring himself and others.
?	I have not viewed this veteran functioning 
above a GAF rating of 27 in the past year.  
He has shown no tendency to adapt to civilian 
standards since Vietnam.
?	In summary, I feel this veteran is totally 
and permanently disabled.  He has been 
previously rated as having service connected 
post traumatic stress disorder.  I disagree 
with the original 10% rating, and believe he 
should be rated as 100% permanently and 
totally disabled and that he should be thus 
compensated.  I do not feel he is employable.  
I also believe awarding this veteran 
permanent and total disability can restore 
his dignity, hope, and self worth; and 
validate the outstanding service and 
sacrifice this veteran gave to his country 
almost 30 years ago.

Dr. Warden then provided the veteran Axis I diagnoses 
of chronic PTSD and major depressive disorder with a 
GAF score of 27.  Dr. Warden opined that the veteran 
was entitled to a total disability rating under VA 
regulations, and provided additional commentary as 
follows:

[The veteran] was exposed to traumatic events for 
an extremely long period which included the 
following stressors: 1.  He was wounded in action 
an[d] received the Purple Heart.  2.  He was 
involved in at least two crash accidents in combat 
sustaining injury to his back and (with me as his 
primary care giver).  He was crew chief 
transporting wounded and Killed In Action comrades 
to the 45 MUST Hospital on many occasions.  It is 
unlikely that he will be able to recover from 
having experienced them, but treatment may make it 
easier for him to cope with the rage and 
inappropriate behavior (including behavior 
dangerous to himself and others) that those 
traumatic events caused.  His condition is 
permanent, and the Department of Veterans should 
award him total and permanent disability as a 
result.
My qualifications to make the above 
recommendations concerning my patient [the 
veteran] come from 37 years as a physician in many 
major commands of the U.S. Army Medical Corps 
(most of it as a flight surgeon.)  Active duty 
included a tour as 12th Combat Aviation Group 
Surgeon in Vietnam, and reserve duty included a 
long stint as the Utah State Surgeon.  Parallel to 
this, I have spent 35 years as a Board Certified 
Family Practice physician.  Both my military and 
civilian practices have required a strong basis in 
treatment of psychiatric illness.  In both 
practices, I have seen and continue to see and 
treat a large number of PTSD sufferers, most from 
the Vietnam War era.

In April 1999, the veteran underwent VA PTSD examination.  He 
reported being widowed in 1993 and living with his daughter.  
He had worked as a tile setter at Kingsland, Georgia Naval 
Station with a civilian company for the past 31/2 years.  He 
admitted to occasionally becoming angry at people, but never 
being reprimanded.  He denied any problems with alcohol, 
drugs or the law.  He reported nightmares and daydreams of 
him either running, spinning or falling and seeing blood and 
guts, but never any faces.  He reported additional symptoms 
of severe insomnia and angry outbursts.  He tried not to get 
too close to people, but got along fairly well superficially.  
He had past and current treatment with Paxil.  He described 
his hobbies as occasional fishing but no other social 
activities.  On mental status examination, his mood was 
somewhat depressed.  His affect was blunted and guarded.  He 
had no auditory or visual hallucinations nor evidence of 
psychosis.  His cognition was intact.  He denied suicidal or 
homicidal ideations.  He was given a diagnosis of chronic, 
delayed PTSD and assigned a GAF score of 80.  The examiner 
further commented:

"This veteran is capable of gainful employment 
with minimal problems on the job and competent to 
handle his own affairs."

A statement from [redacted], received in August 1999, averred 
to personal observation of the veteran's anger outbursts with 
no apparent precipitous events, decreased memory and 
concentration as well as an appearance of being tired and 
falling asleep in inappropriate places.  He became easily 
confused misunderstanding much of the world around him.  She 
wrote the statement on behalf of the veteran to voice his 
disagreement with the RO's decision to deny a rating in 
excess of 10 percent.  She reported his extreme anxiety with 
the rating process, and being unable to put his concerns on 
paper in a concrete fashion.  He had been fixated on a 
conspiracy of the government to cheat him, and dwelled 
constantly concerning Vietnam events.  He accomplished 
routine tasks in a satisfactory manner, but any event out of 
the ordinary brought on panic attacks which lasted weeks at a 
time.  He wanted to clarify that he was a Civil Service 
Employee of the U.S. Government, had received numerous verbal 
reprimands for his belligerent attitude at work, and had 
ongoing suicidal and homicidal ideations without a plan to 
act.  His sociability was only successful due to his 
avoidance of social situations.  He had frequent episodes of 
flashbacks at which times he became excessively anxious, 
tearful, and withdrawn.  He experienced difficulties with 
being head of the household with a history of intervention by 
Child Protective Services.  He related much difficulty with a 
language barrier with the examiner who conducted his VA 
examination in August 1999.

The veteran initiated VA outpatient psychological treatment 
in October 1999.  He presented as alert, coherent, and 
rational with a teary affect, and depressed mood.  He 
admitted suicidal ideation but denied real intent.  He cried 
when talking about his Vietnam traumas.  He was working on 
submarines at King's bay, and was raising his 17-year old 
daughter alone.  He denied alcohol problems, but drank every 
day.  He was given an initial assessment of PTSD with major 
depression.

In a statement received in November 1999, Mr. Howat indicated 
that the veteran's condition had not progressed continuing 
with difficulty in forming relationships, night terrors, and 
little interest in former hobbies and activities of 
enjoyment.  His medication had continued a higher dosages 
which appeared to alleviate his levels of anger and rage.

VA individual psychology consultations in December 1999 noted 
the veteran's symptoms of 7-8/10 depression, longstanding 
insomnia, nightmares, and intrusive thoughts of Vietnam.  On 
mental status examination, he had a depressed mood.  His 
affect was full ranged being able to laugh and joke, but 
becoming teary at times with no insight as to why.  He became 
anxious describing his Vietnam experiences.  He had tried 
cognitive therapy but resistance was encountered.  He viewed 
his problems somewhat hopelessly.  He appeared tired, 
depressed and somewhat disheveled.  He had experienced no 
clear benefit from increased dosages of Paxil, and he agreed 
to switching to a combination of Prozac and Atarax.  He was 
assigned a GAF score of 50.

A January 2000 VA individual psychology consultation noted 
that the veteran experienced an episode of road rage while 
driving with his daughter.  On mental status examination, he 
appeared depressed with a flat affect except for some watery 
eyes late in the session.  He processed his anger and 
depression, and utilized cognitive therapy to help rethink 
his negative self-image and grief over his wife.  Therapy 
records in February 2000 included additional report of 
survivor guilt and irritability, but his depression, energy, 
nightmares and sleep had improved with his Prozac 
prescription.  He was given a GAF score of 65.  In April 
2000, he reported an instance of increased anxiety after 
hearing helicopters at a nearby hospital.  In May and June 
2000, he was noted to have improvement of symptoms with 
Prozac, but he continued to be largely isolative and 
anhedonic.  He was irritable and having more difficulty with 
his coworkers.  He agreed to an increased dosage of Prozac in 
June with a GAF score of 65 provided.  In August 2000, he 
reported feelings of loneliness as his only daughter began 
attending college.  On mental status examination, he 
presented as mildly depressed with a sad affect.  An October 
2000 therapy note reported that he was forced to change from 
the afternoon to the evening shift due to work problems with 
his supervisors.  His mental status examination showed him to 
be in a euthymic mood with demonstrative affect.

VA clinic records in June 2001 noted the veteran being upset 
after being contacted for a reunion with former servicemates.  
On mental status examination, he was in a mildly dysphoric 
mood with a sad affect.  He was rational but limited to 
insight.  He admitted to survival guilt.  He reported that 
his PTSD symptoms had been quite disabling and had been 
making work difficult.  His social life remained quite 
isolated.  His mental status examination showed him to be 
depressed with a constricted and fragile affect.  He agreed 
to switching his medication to Effexor.  He was assigned a 
GAF score of 55.  In October 2001, he reported an increase in 
PTSD symptoms following the terrorist attacks.  On mental 
status examination, he was noted to be pleasant, somewhat 
depressed and calm.  He denied suicidal or homicidal 
ideations.  His GAF score of 55 was continued.  In December 
2001, he presented in an irritable mood with sad affect.  He 
was rational with a moderate level of suspiciousness and 
distrust of government with an almost paranoid ideation of 
government cover-up of the terrorist events.  His 
relationship with his daughter was noted as still being 
strong, but that he was basically socially withdrawn except 
for work.

A January 2002 VA consultation record noted the veteran to be 
in a mildly dysphoric mood with flat affect.  He was rational 
with good insight, but still maintained a very anti-
government attitude.  In February 2002, his GAF score of 55 
was continued with a notation that he experienced a fairly 
good response to his medications.  In March 2002, he 
presented in a mildly dysphoric mood with sad affect.  He was 
rational and friendly, and reported working full time with no 
conflicts.  He was not dating, but did attend a golf 
tournament with male friends.  A June 2002 clinic record 
noted that he finally tried adding Effexor to his treatment 
regimen which helped some with decreased depression and 
increased energy.  He remained socially isolated, and work 
was going "ok."  On mental status examination, he was noted 
to be somewhat depressed, pleasant and calm.  He was given a 
GAF score of 60.  He displayed symptoms of mild depression 
and anergia in July 2002.  In November 2002, he presented in 
an initial euthymic mood but became teary during the session.  
He was rational and developing insight.

The veteran underwent another VA PTSD examination in February 
2003 with benefit of review of his claims folder.  He 
reported chronic psychiatric symptoms which were improved on 
medication, but having no total remission of symptoms.  He 
denied legal problems, and worked regularly on a five day 
work week schedule as a tile setter in a Navy nuclear 
submarine facility.  He seldom missed work.  He reported 
limited social activities with occasional visits to the VFW 
or American Legion.  He did not fish or use his boat as often 
as he used to.  He drank some beer, but never found it to 
interfere with his functioning.  He had a temper.  He denied 
suicide attempts.  He currently had some depression and some 
difficulty with sleep and occasional nightmares.  He was 
hyperalert and hypervigilant which resulted in a poor quality 
of sleep.  He admitted to a startle reaction.  He felt that, 
since his daughter left the home, he had little ambition and 
had become a lazy procrastinator.  On mental status 
examination, he presented as casually dressed, well groomed, 
friendly and outgoing.  His mood was euthymic.  His affect 
exhibited a full range as appropriate.  He had no perceptual 
or orientation disorder.  He recalled two or three objects in 
five minutes, and performed serial 7's with ease.  He spelled 
'world' backward, and performed abstractions, with ease.  He 
was deemed competent to handle his own affairs.  He was given 
diagnostic impressions of PTSD and major depressive disorder.  
The examiner also provided the following Axis V discussion:

The patient functions at a Global Assessment of 
Functioning of 55 to 60.  His Global Assessment 
of Functioning over the years at the Jacksonville 
Outpatient Clinic had been very consistent on 
this score.  The only outliers were in the 80, 
given at the last rating exam and a letter saying 
he functions at a Global Assessment of 
Functioning of 27, by a physician in Utah, since 
he has been fully employed and not hospitalized, 
the rating of 27 is way below the functioning 
level of this individual.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports  only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran currently holds a 30 percent rating for PTSD 
under Diagnostic Code 9411.  This rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 20 is defined as "[s]ome danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) OR occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) OR gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF of 30 is defined as "behavior ... 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as: some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."  A GAF of 80 is 
defined as absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members.)

The veteran's PTSD during the appeal period has been 
manifested by symptoms such as depression, anger outbursts, 
irritability, sleep difficulty, nightmares, daydreams, 
flashbacks, suspicion of authority, social isolation, 
anhedonia, hypervigilance, startle response, survivor guilt 
and occasional suicidal ideations.  The most recent VA 
examination in February 2003 demonstrated no significant 
impairment of speech, judgment, thought processes or memory 
that is consistent with the individual VA counseling 
psychology records since October 1999.  His clinic records 
consistently demonstrate a flattened affect with disturbances 
of motivation and mood.  He has a strong relationship with 
his daughter, and is capable of maintaining at least 
superficial work relationships.  He has been gainfully 
employed on a full time basis during the entire appeal 
period.

The February 2003 VA PTSD examination, as well as the VA 
clinic records, have assessed the veteran's overall 
psychological, social and occupational impairment of 
functioning as intermediate between "moderate" to 
"serious" in degree.  Based on this evidence, the Board 
finds that the veteran's PTSD is primarily manifested by 
disturbances in mood, affect, and motivation with occasional 
suicidal thoughts, but absent impairment of speech, memory, 
judgment and thinking; his overall disability picture is more 
consistent with moderate impairment of psychological, social 
and occupational functioning.  The preponderance of the 
evidence, therefore, establishes that the veteran does not 
meet the criteria for a 50 percent rating under Diagnostic 
Code 9411.

In so deciding, the Board observes that evidence considered 
in determining the veteran's level of impairment has not been 
not restricted to the symptoms provided in Diagnostic Code 
9411, but includes all of the PTSD symptoms that affect his 
level of social and occupational impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Overall, the veteran been 
shown to maintain substantially gainful employment on a full-
time basis with his employer during the appeal period.  There 
are reports of some workplace difficulties with relationships 
and a reassignment, but he has nevertheless been able to 
maintain a good attendance record.  He remains socially 
isolated, but has an effective relationship with his daughter 
and a relationship with coworkers that allows him to complete 
his work assignments satisfactorily.  His GAF scores ranging 
from 50-65 are entirely consistent with the clinical picture 
of record, and are consistent with a finding of moderate 
difficulty in social, and occupational functioning.  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240, 242 (1995).

The Board recognizes, and has given serious consideration, to 
the opinion set forth by Dr. Warden that the veteran is 
totally and permanently disabled due to his PTSD with a GAF 
score of 27.  In February 2003, a VA examiner reviewed Dr. 
Warden's assessment in conjunction with examination of the 
veteran and review of the entire claims folder, and opined 
that the GAF score of 27 is "way below the functioning level 
of this individual."  The Board does not doubt the sincerity 
or competency of Dr. Warden, but finds that the examination 
report and findings are so inconsistent with the known 
evidence of record as to render his ultimate conclusion as 
holding little probative value.  It appears that Dr. Warden 
conducted his examination by an interview process with the 
veteran from across the country.  The conclusion of the 
veteran having shown "no tendency to adapt to civilian 
standards since Vietnam" is not borne out by the evidence of 
record.  There is no evidence of behavior considerably 
influenced by delusions or hallucinations, incoherent or 
grossly inappropriately behavior, or an inability to function 
in almost all areas (e.g., stays in bed all day, no job, 
home, or friends which are DSM-IV factors to be considered to 
support a GAF score of 27.  

The VA examiner in 2003 also considered the clinical 
observations by Mr. Howat in counseling the veteran, and the 
lay statements of the veteran and K.A.D. describing his 
manifestations of PTSD, is assigning the GAF score.  The 
Board has considered all of the above evidence, and finds 
that the February 2003 VA 


examination report and VA clinical records to provide the 
most consistent clinical picture of the veteran's disability, 
and to have the most persuasive value in this case.  The 
Board finds, therefore, that the evidence of record 
preponderates against the claim.  The veteran is gainfully 
employed on a full time basis, and has not required any 
hospitalizations for his PTSD.  As such, there is no basis to 
consider whether referral of the claim to the Director of 
Compensation and Pension for extraschedular consideration is 
appropriate.  See 38 C.F.R. § 3.321(b) (2004).  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (2004).

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to 


provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  The initial rating 
decision in May 1999 was provided to the veteran notifying 
him of the specific information as to why his particular 
claim was being denied, and of the evidence that was lacking.  
Thereafter, the veteran identified for the RO his current 
providers of treatment for PTSD.  A Statement of the Case 
(SOC) dated September 2000 advised him of the provisions of 
VA duties to assist under the version of 38 C.F.R. § 3.159 
then in effect.  In December 2002, the Board wrote a letter 
to the veteran identifying for him additional evidence and/or 
information deemed necessary to adjudicate his claim, as well 
as the relative duties upon himself and VA in obtaining such 
evidence.  A Supplemental Statement of the Case (SSOC), dated 
March 2004, notified the veteran of the notice and duty to 
assist provisions of 38 C.F.R. § 3.159 that his currently in 
existence.  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).  There is no indication 
that the post-adjudicatory VCAA notice to the claimant 
prevented 


him from providing evidence necessary to substantiate his 
claim, and there is no indication of record that the post-
adjudicatory notice has affected the essential fairness of 
the adjudication of this claim.  Additionally, the veteran 
has not pleaded with any specificity that a notice deficiency 
exists in this case.  Based upon the above, the Board finds 
that the content and timing requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied.

The Board also finds that the duty to assist provisions of 
38 U.S.C.A. § 5103A have also been satisfied.  The RO has 
obtained service medical records and all available VA clinic 
records.  The record contains statements from private medical 
providers, and attempts to obtain complete clinic records 
have been unsuccessful.  Dr. Howat has responded with a 
summary of the veteran's treatment.  Dr. Warden has not 
indicated any treatment of the veteran other than maintaining 
phone contact.  Dr. Lopez has retired, and the veteran and VA 
has been unsuccessful in obtaining his records of treatment.  
See VA Form 119 dated September 9, 1999.  VA has also 
provided the veteran with two VA examinations during the 
appeal period as necessary to substantiate the claim.  The 
February 2003 VA examination report, which is based upon 
review of the claims folder, is well reasoned and consistent 
with the evidence of record.  The Board, therefore, finds 
that the examination report is adequate for rating purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA has complied with its duties under the VCAA.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


